

116 S1881 ES: Veterans Expedited TSA Screening Safe Travel Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 1881IN THE SENATE OF THE UNITED STATESAN ACTTo provide PreCheck to certain severely injured or disabled veterans, and for other purposes.1.Short titleThis Act may be cited as the Veterans Expedited TSA Screening Safe Travel Act or the VETS Safe Travel Act.2.Availability of PreCheck Program to certain severely injured or disabled veterans(a)In generalSection 44927 of title 49, United States Code, is amended by adding at the end the following:(g)Availability of PreCheck Program to certain severely injured or disabled veterans(1)In generalA veteran described in paragraph (2) is eligible for security screening under the PreCheck Program under section 44919 at no cost to the veteran if the veteran is able to meet the background check and other security requirements for participation in the program.(2)Veterans describedA veteran described in this paragraph is a veteran determined by the Secretary of Veterans Affairs—(A)(i)to have had a loss, or loss of use, of a limb;(ii)to have become paralyzed or partially paralyzed; or(iii)to have incurred permanent blindness; and(B)as a result of that loss, paralyzation or partial paralyzation, or blindness, to require the use of a wheelchair, prosthetic limb, or other assistive device to aid with mobility..(b)Coordination on implementationNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration and the Secretary of Veterans Affairs shall jointly—(1)develop and implement a process for providing the Transportation Security Administration with access to the data needed to validate the eligibility of a veteran for the PreCheck Program under section 44927(g) of title 49, United States Code, as added by subsection (a); and(2)submit to Congress a report on the status of implementing the process required by paragraph (1).Passed the Senate September 10, 2019.Secretary